Citation Nr: 0841186	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-35 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision in 
which the RO denied the veteran service connection for a 
right knee condition.  The veteran filed a notice of 
disagreement (NOD) in June 2006, and the RO issued a 
statement of the case (SOC) in October 2006.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in November 2006.

In an October 2008 letter, the veteran was informed that he 
was scheduled for a Board hearing via videoconference in 
November 2008.  However, the record indicates that the 
veteran failed to report to this hearing.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The competent, probative evidence on the question of 
whether the veteran's right knee disability is related to 
service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits.  VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, an August 2005 pre-rating letter provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim for service connection 
for a right knee disability.  This letter also informed the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by VA.  This letter specifically informed the 
veteran to submit any evidence in his possession pertinent to 
the claim, consistent with Pelegrini and the version of 38 
C.F.R. § 3.159 then in effect.  The December 2005 rating 
decision reflects the initial adjudication of the claim after 
issuance of this letter.  Hence, the August 2005 letter-
which meets Pelegrini's content of notice requirements-also 
meets the VCAA's timing of notice requirement.  

The Board notes that the veteran has not been provided 
specific notice regarding disability ratings and effective 
dates.  However, because the Board's decision herein denies 
the claim for service connection, no disability rating or 
effective date is being, or will be, assigned.  Accordingly, 
there is no possibility of prejudice to the veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, post-service VA 
outpatient treatment records, and a report of VA examination 
conducted in January 2008.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the veteran.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and arthritis becomes manifest to 
a degree of l0 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Considering the claim for service connection for a right knee 
disability in light of the record and the governing legal 
authority, the Board finds that the claim must be denied.

On his June 2005 claim for benefits, the veteran stated that 
he slipped and fell in May 1971 and that he was involved in a 
car accident in January 1972.  On his NOD, he stated that he 
sustained a right knee injury in March 1972 in an automobile 
accident.  

Initially, the Board notes that the service treatment records 
show that the veteran injured his right knee on two 
occasions.  A March 1972 record reflects complaints of 
numbness in the right calf and a history of trauma to the 
right knee and upper calf in an automobile accident two weeks 
earlier.  The veteran was diagnosed with superficial 
traumatic neuritis.  A May 1972 record reflects that he 
injured the right knee while climbing a ladder.  Examination 
revealed minimal crepitus and a mildly positive patellar 
grind test.  The veteran was diagnosed with mild 
chondromalacia patella of the right knee.  However, the 
December 1972 separation examination report reflects no 
complaints regarding the right knee and a normal clinical 
evaluation of the lower extremities.  Thus, the medical 
evidence indicates that the veteran's right knee injuries 
resolved prior to discharge.

The post-service medical evidence of record mainly pertains 
to the veteran's nonservice-connected back disability, as, 
for example, a July 2005 VA treatment note showing complaints 
of mid to low back pain radiating into the posterior lower 
extremities since 1987 and diagnoses of low back and right 
leg pain.  In this regard, the record reflects that the 
veteran suffered a work-related back injury in August 1987.  
Also of note, a September 1997 statement by the veteran 
contained in the VA treatment notes reflects that, while 
trying to prevent a bucket from falling, his back made a 
sound like a crack and he fell onto his knees.  Thus, the 
veteran may have suffered a post-service injury to the knees.  
Moreover, the lack of complaints and findings regarding the 
right knee indicates that there is no substantial evidence of 
a chronic right knee disability since discharge.  In 
particular, there is no radiological evidence of arthritis 
within one year of discharge.

On January 2008 VA examination, the veteran stated that he 
injured his right knee during service in a car accident and 
also from slipping when climbing up and down ladders aboard 
ship.  He stated that he was diagnosed with a right knee 
condition and that it has existed since 1972.  X-rays showed 
a small osteophyte on the superior articular margin of the 
patella.  After noting the in-service diagnosis of mild 
chondromalacia patella of the right knee in May 1972, the 
examiner opined that it is less likely that the veteran's 
current right knee condition of osteoarthritis is related to 
the knee pain noted 35 years ago while in military service.  
The examiner explained that there are only findings of a 
small osteophyte and that osteoarthritis is a common finding 
with age progression.

The Board finds the above-cited opinion probative of the 
medical nexus question, based as it was on both examination 
of the veteran and consideration of his documented medical 
history and assertions.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1992)) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence).  Hence, 
the only competent, probative evidence on the question of 
whether the veteran's right knee disability is related to 
service weighs against the claim.  Significantly, moreover, 
the veteran has not presented or identified any existing 
medical opinion that, in fact, supports a medical 
relationship between his current right knee disability and 
service.  

The Board notes that the examiner did not specifically 
mention the March 1972 complaints of numbness in the right 
calf and history of trauma to the right knee and upper calf 
in an automobile accident.  However, the veteran related the 
car accident to the examiner and the examiner was provided 
with the veteran's claims file for review.  Moreover, the 
veteran did not have any complaints referable to the knee 
itself in March 1972 and he was diagnosed with superficial 
traumatic neuritis, not a joint disorder.  Thus, the Board 
finds that this omission by the examiner does not detract 
from the probative value of his opinion.

In addition to the medical evidence, in considering the 
veteran's claim, the Board has also considered the assertions 
advanced by the veteran.  However, these assertions, alone, 
provide no basis for allowance of the claim.  As indicated 
above, the claim on appeal turns on the medical matter of 
whether there exists a relationship between the right knee 
disability for which service connection is sought and 
service, a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson, the veteran is not shown to possess 
the appropriate medical training and expertise to competently 
render a probative (i.e., persuasive) opinion on a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  Hence, the lay assertions in this regard 
have no probative value.

For all the foregoing reasons, the claim for service 
connection for a right knee disability must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


